Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 12, and 14-16 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 12, 14-16, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, the claims recite the term “power feature”. However, the Specification only provides verbatim support for the term “power feature” [SPEC, 0017]. The adequacy of the disclosure may be in doubt when a claim term is not described by the Specification.
For example, when a genus is disclosed, but no exemplary species are disclosed, and no common characteristics or features of the members of the genus disclosed, possession of the genus may not have been established.

    PNG
    media_image1.png
    356
    758
    media_image1.png
    Greyscale

[MPEP 2163.II.A.3(a).ii]	
In this case, the specification does not define “power feature”. The Specification also does not provide any species supporting the genus “power feature” [CLM 1], let alone “low power feature” or “ultra-low-power feature” [CLM 21-22]. Hence, the skilled artisan does not appear to be provided with a representative number of species or a structure-function correlation with which to establish possession of the genus.
Based on the above findings, the Specification does not appear to provide an adequate written description with respect to the element “power feature”, and hence claims 1, 3-5, 12, 14-16, and 21-22 are rejected accordingly.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In an effort to expedite prosecution, for purposes of examination, the Examiner will interpret the claims using the plain meaning of the term “power feature”: any element, mode, or state associated with or relating to power.

Regarding claims 21-22, the terms “low power” and “ultra-low-power” in claims 21-22 are a relative terms which render the claims indefinite. The terms “low-power feature” and “ultra-low power feature” are not defined by the claim, and the specification does not provide a clear standard for ascertaining the requisite degree or for distinguishing between a low power feature and ultra-low power feature (e.g., thresholds for what is “low” or “ultra-low”). Hence one of ordinary skill in the art would not be reasonably apprised of the scope of the claims.
Further, the scope of the claims are vague or unclear by virtue of reference to poorly-defined elements, e.g. “ultra-low-power requirement”, as the Specification provides no examples as to what constitutes such a requirement, nor provides any common features or details of members of the genus which could be used to identify whether a given element or requirement belongs to the claimed genus. Neither does the Specification appear to provide guidance for distinguishing between what is considered an “ultra low power requirement” and other power requirements such as a low power requirement.
Accordingly, the scope of the claims cannot be precisely determined because the Specification does not appear to provide clear boundaries for the skilled artisan to determine what is to be considered an ultra-low power requirement.
	In order to expedite prosecution, for purposes of examination, the term “ultra low power requirement” is construed as any rule, state, or condition relating to power.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 12, 14, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maron US 2008/0256302 in view of Tanabe US 5,752,272, Drepper’s “What Every Programmer Should Know About Memory”, Hennessy’s “Computer Architecture”, and Bose US 2010/0180081.

[CLM 1]
A microcontroller, comprising:
a processor;
a first memory, coupled to the processor, wherein the first memory comprises at least a working space;
a cache controller, coupled to the first memory, for managing the working space of the first memory, and dynamically loading at least one object from a second memory to the working space of the first memory in an object-oriented manner;
wherein the microcontroller further comprises a hardware cache coupled between the first memory and the second memory, and the hardware cache is arranged to store data that is read from the second memory;
wherein the second memory is a dynamic random access memory (DRAM), and the cache controller is further arranged to control a power of the second memory; when the microcontroller has a first power feature, the hardware cache dispatches tasks to cache the second memory; and when the microcontroller has a second power feature different from the first power feature, the hardware cache does not work for storing the objects from the second memory.

	Maron US 2008/0256302 teaches:
A microcontroller, comprising:
a processor;
Processor 106 [Fig. 1], e.g. Processing unit [Fig. 2]
a first memory, coupled to the processor, wherein the first memory comprises at least a working space;
Cache memory [Abstract]; CPU cache [0002]. All or any portion of a CPU cache may be construed as being a working space for the CPU.
a cache controller, coupled to the first memory, for managing the working space of the first memory, and dynamically loading at least one object from a second memory to the working space of the first memory in an object-oriented manner;
“In order to prefetch objects using programmable object identification, compiler 204 must first compile source code 202.” [0034]
“When a user requests that the program be executed, linker/loader module 208 identifies the uniquely identified objects generated by compiler 204 in object code 206. Linker/loader module 208 may further uniquely identify the uniquely identified objects by adding an additional identifier to each uniquely identified object so that objects of one program may be differentiated from objects of another program. Further differentiating objects with program specific unique identifiers may increase cache performance by allowing objects to be easily identified as will be described below. Then, linker/loader module 208 takes object code 206 generated by compiler 204 and assembles the object code 206 into executable program 214. Memory 216, such as main memory 108 in FIG. 1, stores executable program 214 produced by linker/loader module 208. ” [0035]
“Processing unit 218 then executes executable program 214. As processing unit 218 executes executable program 214, programmable object prefetch/identifier module 220 identifies the uniquely identified objects as they appear in executable program 214. Then, programmable object prefetch/identifier module 220 references object table 222 to determine if the uniquely identified object that references another object is referenced in object table 222. Object table 222 is a two-dimensional data structure of uniquely identified objects that reference other uniquely identified objects. Programmable object prefetch/identifier module 220 populates object table 222 as uniquely identified objects are encountered during execution of the program. If the uniquely identified object that references another object is not referenced in object table 222, programmable object prefetch/identifier module 220 populates object table 222 with the object identifier of the uniquely identified object, all objects referenced by the uniquely identified object, and each offset in the uniquely identified object's address where the address of the referenced objects are located.” [0037]; see also [0038-0039].
“During execution of the executable program, when programmable object prefetch/identifier module encounters Object A 302, then Object B 304 and Object C 306 are prefetched into cache using the offsets within Object A 302. Upon prefetching Object B 304 and Object C 306, Object D 308, Object E 310, and Object F 312 are also prefeteched into the cache using the offsets within Object B 304 and Object C 306.” [0041]
Dynamically prefetch objects from main memory into “cache memory” [Abstract]; e.g. “module 220 then places the prefetched object into cache 226” [Maron, 0039].
	Hence, Maron discloses dynamically prefetching objects from main memory into cache memory during execution of an executable program by use of a cache controller, e.g. logic that controls insertion of data into the cache.
wherein the microcontroller further comprises a hardware cache coupled between the first memory and the second memory, and the hardware cache is arranged to store data that is read from the second memory.
	As per [SPEC, 0014], “coupled” may refer to a direct or indirect connection. The term “between”, as depicted in [DRW, Figs. 1, 7], may refer to elements connected on a common interface.
	Maron further discloses object table 222 which is populated with data from second memory, e.g. objects encountered in the instruction code (program) present in main memory and stored in 222 for the purpose of identifying the objects as in steps 726-730 [Fig. 7][0037]. Object table 222 is coupled to both the cache and main memory, and stores data read from main memory.

	Taking a more narrow construction, Maron is silent to the hardware cache specifically storing the object data (as opposed to, e.g., object metadata). However, inclusion of additional caches in a cache hierarchy to store data from a secondary data source was known. See:
	Tanabe US 5,752,272 [IDS] discloses a cache hierarchy comprising both local CPU cache 202 and secondary cache 209 between cache 202 and DRAM 205 [Fig. 1].
Further, the effects of additional levels of cache were well-known. See below regarding documentation regarding cache hierarchies as known by the skilled artisan:
Drepper recites:
“Soon after the introduction of the cache the system got more complicated. The speed difference between the cache and the main memory increased again, to a point that another level of cache was added, bigger and slower than the first-level cache. Only increasing the size of the first-level cache was not an option for economical reasons. Today, there are even machines with three levels of cache in regular use. A system with such a processor looks like Figure 3.2. With the increase on the number of cores in a single CPU the number of cache levels might increase in the future even more. Figure 3.2 shows three levels of cache and introduces the nomenclature we will use in the remainder of the document. L1d is the level 1 data cache, L1i the level 1 instruction cache, etc. Note that this is a schematic; the data flow in reality need not pass through any of the higher-level caches on the way from the core to the main memory. CPU designers have a lot of freedom designing the interfaces of the caches. For programmers these design choices are invisible.” [P14-15]
“The future of cache design for multi-core processors will lie in more layers. AMD’s 10h processor family makes the start. Whether we will continue to see lower level caches be shared by a subset of the cores of a processor remains to be seen (in the 2008 generation of processors L2 caches are not shared). The extra levels of cache are necessary since the high-speed and frequently used caches cannot be shared among many cores. The performance would be impacted. It would also require very large caches with high associativity. Both numbers, the cache size and the associativity, must scale with the number of cores sharing the cache. Using a large L3 cache and reasonably-sized L2 caches is a reasonable trade-off. The L3 cache is slower but it is ideally not as frequently used as the L2 cache.” [P36]
	Drepper indicates that the inclusion of multiple levels of cache was motivated by scaling concerns which do not favor increasing the size of a first level cache. Furthermore, extra cache levels become necessary to maintain high speed performance in L1 cache when sharing data.

	Hennessy’s “Computer Architecture” further discusses the purpose of providing multi-level caches: improving the average memory access time [P398-399].
“Many techniques to reduce miss penalty affect the CPU. This technique ignores the CPU, concentrating on the interface between the cache and main memory.
The performance gap between processors and memory leads the architect to this question: Should I make the cache faster to keep pace with the speed of CPUs, or make the cache larger to overcome the widening gap between the CPU and main memory?
One answer is: both. Adding another level of cache between the original cache and memory simplifies the decision. The first-level cache can be small enough to match the clock cycle time of the fast CPU. Yet the second-level cache can be large enough to capture many accesses that would go to main memory, thereby lessening the effective miss penalty.” [P398]
	Hennessy indicates that providing an additional level of cache reduces the effective miss penalty of the first cache, thereby improving average memory access times.

	In view of the knowledge of the skilled artisan above regarding providing performance in cache hierarchies, the skilled artisan would have been motivated to incorporate additional memories in the cache hierarchy of Maron for the purpose of providing improved memory performance for accessing object data.
	Therefore, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to incorporate additional levels of cache for the caching of data in the cache hierarchy of Maron, as disclosed by Tanabe, for the purpose of providing improved memory performance, e.g. reducing average memory access times without compromising performance of a higher level cache, as shown by Drepper and Hennessy.

	The combination further discloses:
wherein the second memory is a dynamic random access memory (DRAM) (“main memory” [Maron, 0004-0007, 0028] may be implemented using known memory media such as “DRAM” [Tanabe, C1, L16-21]), and the cache controller is further arranged to control a power of the second memory (prefetch module 220 manages prefetching from main memory, and hence controls a power used by the main memory [Maron, 0045]).
	It would have been obvious to the skilled artisan before the effective filing date to employ known memory technologies for implementing main memory such as DRAM as disclosed by Tanabe to implement the main memory disclosed by Maron, and the results would have been predictable – using a known memory medium, DRAM, to store data, as it was designed to do.
Further, the combination amounts to combining known elements (DRAM) according to known methods (reading/writing to DRAM as main memory), or a simple substitution of one element for another (specific known memory media, DRAM, for generic/unspecified memory media). See MPEP 2141.III.

	The amended claims further recite: wherein when the microcontroller has the first power feature, the hardware cache dispatches tasks to cache the second memory; and when the microcontroller has the second power feature, the hardware cache does not work for storing the objects from the second memory.
However, it is noted that the Specification does not expressly describe what constitutes a “feature” or “power feature”. The only discussion of a “feature” or “power feature” appears to be at [SPEC, 0017].
	For purposes of examination, a power feature is construed as a mode, state, element or setting related to power. Notably, the power features as broadly recited may be construed as corresponding to a power ON mode (e.g., memory is enabled) and the second feature may correspond with a power OFF mode (e.g. memory is disabled).
	The phrase “does not work for storing the objects” may be construed as any configuration or state in which new objects are not to be written or stored. This is consistent with the disclosure, e.g. as [SPEC, 0017] appears to indicate that “not work for storing the objects” “prevent[s] the DRAM 150 from being accessed more frequently”. Accesses to DRAM occur when fetching or copying new objects.

	The combination of Maron and Tanabe further teaches the hardware cache dispatches tasks to cache the second memory (prefetching includes issuing requests, i.e. tasks, to copy data from the DRAM to the cache [Maron, 0037-0039; Abstract]). However, the combination is silent to a specific power feature under which prefetching is performed to store the objects to the cache and another power feature under which the objects are not stored in the cache.

	Where the combination is silent, Bose US 2010/0180081 teaches wherein when the microcontroller has the first power feature, the hardware cache dispatches tasks to cache the second memory; and when the microcontroller has the second power feature, the hardware cache does not work for storing the objects from the second memory (power consumption modes, in which prefetching may be enabled at particular levels or fully disabled).
Specifically, Bose discloses use of a plurality of power consumption policies [Abstract; Fig. 3], including a high power consumption mode with maximum prefetching [0043] and a high power savings mode where data prefetching is disabled in order to minimize power consumption [0067], and which may be entered based on monitored workload characteristics [0065]. General mechanisms of and aggressiveness of prefetching, and its effects on performance metrics, e.g. latency were known [0043-0053], reflecting a general tradeoff between power consumption and performance [0058].
	A range of lower power modes are used, e.g. when workloads are lower and high performance is not needed [Bose, 0058]. A high savings mode may include disabling prefetching tasks [Bose, 0066]. A medium power savings mode [Bose, 0069-0076] may include more limited prefetching, e.g. reduced aggressiveness of prefetching by limiting a prefetch depth [0076-0077]. A low power savings mode [Bose, 0086-0093] may include similar, though less restrictive constraints on prefetching [0094-0098].
The prefetching system may perform transfers y lines of data between memory and cache [0011] and change behavior based on the power consumption policy or specified power/performance thresholds [0012]. A power mode in which a cache’s data prefetching is disabled [0066-0067] corresponds to the second power feature in which the cache does not work for storing the objects from the second memory, as objects are not being read or copied from the memory to the cache. A power mode in which the cache’s data prefetching is enabled, e.g. medium or low power modes [0069-0076; 0094-0098] constitute first power feature in which tasks to cache data from DRAM are dispatched.
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to configure the microcontroller of the combination to enable a plurality of power saving modes, e.g. to control prefetching, to the cache and memory of the combination in order to provide control over the particular level of performance and power consumption of the system.
[CLM 12]
	Claim 12 is rejected on similar grounds as claim 1, as it is the method performed by the apparatus of claim 1.

[CLM 3]
3. The microcontroller of claim 1, wherein the cache controller is implemented by software.
	The combination teaches claim 1, wherein the cache controller is implemented by software (“In order to prefetch objects using programmable object identification, compiler 204 must first compile source code 202…compiler 204 uses object identifier 210 to identify objects within source code 202…” [Maron, 0034]; “linker/loader module 208 may further uniquely identify the uniquely identified objects....” [Maron, 0035]; “component is a piece of a program that is to be installed…” [Maron, 0036]; “module 220 identifies the uniquely identified objects…references object table 222…” [Maron, 0037]; hence, the stack comprising prefetch module 220 appears to be claimed in an embodiment as software, e.g. a computer program product which may be embodied on computer readable/usable media [Maron, CLM 8]).
[CLM 14]
14. The cache management method of claim 12, wherein the cache controller is implemented by software.
	Claim 14 is rejected on similar grounds as claim 3, as it is the method performed by the apparatus of claim 3.

[CLM 21]
21. (New): The microcontroller of claim 1, wherein the first power feature is a low-power feature, and the second power feature is an ultra-low-power feature; and when the microcontroller has the first power feature, the hardware cache dispatches tasks which have no ultra-low-power requirements to cache the second memory.
	It is noted that “ultra-low power requirements” are not specifically defined in the specification. The absence of such requirements appears to correspond with tasks which may be dispatched when the microcontroller has the low power feature (mode). Hence, for purposes of examination, any task permitted in a low-power mode is construed as not having an ultra-low power requirement by virtue of being permitted to execute during the low-power mode.
	The combination teaches claim 1, wherein the first power feature is a low-power feature, and the second power feature is an ultra-low-power feature (different power savings modes, e.g. low power saving and high power saving modes [Bose, Fig. 3]); and when the microcontroller has the first power feature (e.g., when in the low power saving mode [Bose, Fig. 3]), the hardware cache dispatches tasks which have no ultra-low-power requirements to cache the second memory (in the low power consumption mode, data prefetch requests may be passed by one or more processor caches to lower level caches or main memory 102 [Bose, Figs. 2-3; 0045; 0096-0097]).

[CLM 22]
22. (New): The cache management method of claim 12, wherein the first power feature is a low-power feature, and the second power feature is an ultra-low-power feature; and when the microcontroller has the first power feature, the hardware cache dispatches tasks which have no ultra-low-power requirements to cache the second memory.
	Claim 22 is rejected on similar grounds as claim 21, as it is the method performed by the system of claim 21.

Claims 4-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 3 above, and further in view of Kamei US 2005/0172049.
[CLM 4]
4. The microcontroller of claim 3, wherein the microcontroller further comprises:
a memory management unit, coupled between the processor, the first memory and the hardware cache, for providing a virtual address and physical address mapping operation.
The combination teaches claim 3. While the combination recites that object addressing involves use of virtual addresses [0045], the combination is silent to wherein the microcontroller further comprises:
a memory management unit, coupled between the processor, the first memory and the hardware cache, for providing a virtual address and physical address mapping operation.
	However, in a system employing virtual addresses, it is necessary to provide a structure for converting between virtual addresses used by the programs and the physical addresses of the main memory, e.g. an MMU.

Where the combination is silent, Kamei US 2005/0172094 teaches, wherein the microcontroller further comprises:
a memory management unit, coupled between the processor, the first memory and the hardware cache, for providing a virtual address and physical address mapping operation.
	MMUs were known in the art for performing address translation. See, e.g. Kamei US 2005/0172094 [0013; 0055]: 
“For example, in this time, the internal memory set as the one address is allotted to a part of virtual address (logical address) space; the internal memory allotted so is associated with the physical address space, to which the external memory set as the other address is allotted, by a process in which a TLB (address translation buffer) is used to perform address translation of the address of the internal memory when the MMU (memory management unit) is in ON, and a given register is used to perform the address translation when the MMU is in OFF. The particular instruction for which the prefetch or writeback instruction is diverted has an operation code identical with that of the prefetch or writeback instruction. Whether the operation code acts in the form of an operation on the cache memory or acts in the form of an operation on the internal memory depends on a virtual address provided by a general purpose register of the CPU when the instruction is executed. In short, the former case takes place when the address field specifies a cache object area (cachable area); the latter case takes place when the address field specifies a cache non-object area (noncachable area).” [0013]
“A physical address-generating means for specifying such physical address is shown in FIG. 4. When a MMU (memory management unit) signal is ENABLE, the virtual address issued together with the PREF instruction or OCBWB instruction by the CPU 1 to the operand bus 20 is translated into an physical address by the OTLB 9. The physical address makes a transfer source address in a case of the PREF instruction and makes in a case of the OCBWB instruction, and then the transfer is performed.” [0055].
A function of an MMU is to translate between virtual addresses of objects and physical addresses in the physical address space of the main memory using a TLB [0013], e.g. to perform prefetching of objects from the main memory (e.g., RAM 26 [Fig. 1]). A processor typically offloads data transfer handling to a controller, e.g. a DMAC, in order to enable the processor to perform other tasks [0005]. Use of a processor including the disclosed MMU supports omission of a DMAC, thereby providing fast and efficient data transfer between a cache and main memory with smaller area and power consumption [0017].
	Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to include an MMU as described by Kamei in the system of the combination to handle data transfer processing and virtual address to physical address translation in place of the processor in order to support offloading data transfer handling and translation processes from the processor, thereby reducing load on the processor and allowing the processor to perform other tasks.

[CLM 5]
5. The microcontroller of claim 4, wherein the memory management unit further refers to a control signal of the cache controller to manage objects of the first memory and the hardware cache.
	The combination teaches claim 4, wherein the memory management unit further refers to a control signal of the cache controller to manage objects of the first memory and the hardware cache.
Maron further discloses that prefetch module “fetches objects in real time across the entire layer of the software stack” [Maron, 0045; Fig. 2, 6], receives virtual addresses of objects to be accessed and causes objects to be moved into cache 22 from main memory [Maron, Fig. 2].
Kamei further recites that an MMU receives virtual addresses and causes an access to one of several memories [0042]. Hence, it appears that an MMU operates by receiving control signals, e.g. virtual addresses, and manages access to objects in external main memory or an internal memory hierarchy based on such signals.

[CLM 15]
15. The cache management method of claim 14, further comprising:
providing a memory management unit coupled between a processor, the first memory and the hardware cache to provide a virtual address and physical address mapping operation.
	Claim 15 is rejected on similar grounds as claim 4, as it is the method performed by the apparatus of claim 4.

[CLM 16]
16. The cache management method of claim 15, wherein the memory management unit further refers to a control signal of the cache controller to manage objects of the first memory and the hardware cache.
	Claim 16 is rejected on similar grounds as claim 5, as it is the method performed by the apparatus of claim 5.

Allowable Subject Matter
Claims 6-9, 11 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

	None of the cited prior art of record appears to specifically teach or suggest, in combination with the other recited features, wherein the at least one cache policy comprises an exclusive policy indicating a plurality of specific objects that are never used at a same time.
At best, the cited prior art, e.g. Maron, suggests that cache policies which employ correlation information between cache objects may indicate that linked objects should be fetched together in order to avoid a cache miss penalty. However, none of the cited prior art of record appear to teach or suggest similar policies where the policy comprises indications of specific objects that are never used at a same time. Using these indications, the cache controller evicts any other member of the group upon inserting
In further consideration of the features provided in the context of the base claim, i.e. a cache controller, coupled to the first memory, for managing the working space of the first memory, and dynamically loading at least one object from a second memory to the working space of the first memory in an object-oriented manner; wherein the cache controller refers to a cache policy indicating relationships of a plurality of objects to determine at least one of the objects, and loads the at least one of the objects from the second memory to the working space of the first memory, the claimed exclusive policy indicates a set, group, or plurality of objects is never used at the same time. This information regarding the relationship between the objects is used to determine which of the objects to load.
	None of the cited prior art cure the deficiencies of Maron. Accordingly, claim 6 is allowed. Claims 7-9, 11 and 17-20 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks
Contingent Limitations [CLM 12, 14-16. 22]
With regard to method claim 12 and claims 14-16 and 22 by dependence, claim 12 recites the limitations (1) “the hardware cache dispatches tasks to cache the second memory”, which appears to be contingent on the condition “when the microcontroller has the first power feature” and (2) “the hardware cache does not work for storing the objects from the second memory”, which appears to be contingent on the condition “when the microcontroller has the second power feature”.
It is noted that where a contingent limitation is recited in a method claim, the limitation may not be afforded patentable weight if the condition is not positively required. Accordingly, the broadest reasonable interpretation of the instant claim includes embodiments where the contingent step is not required to be performed. See MPEP 2111.04(II).
Presently, there does not appear to be any requirement for the microcontroller to have either power feature. Accordingly, neither contingent step may be given patentable weight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Govindan US 2016/0321183 discloses disabling or powering off a cache.
	Power gating individual electronic components was known in the art. For instance, Govindan US 2016/0321183 discloses setting a cache into a low power state during which data is lost after flushing the data to memory [0004][0015]. Upon reinitialization, a prefetch controller restores the data from memory to enable faster operation [0015-0016]. Such power gating techniques are applicable to a cache when the system is to be set into a lower power state in order to further save power.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136